Citation Nr: 1809076	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a skin disability, to include as due to Agent Orange exposure; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse, R. C.



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen the issue of entitlement to service connection for a skin disability upon finding that sufficient new and material evidence had not been received.  

The Board remanded this issue in January 2014 and directed that the RO issue a Statement of the Case (SOC) addressing the Veteran's June 2010 Notice of Disagreement with the March 2010 decision.  An SOC was issued in June 2014, apparently reopening and denying the underlying claim on the merits.  The Board, however, has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO, and has done so, below.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disability was again remanded in June 2016 in order to schedule the Veteran for a Board hearing.  The Veteran presented testimony on this issue at a February 2017 "Travel Board" hearing held at his local RO before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  It is acknowledged that the Veteran previously testified at an additional Board hearing held in July 2012 before a different VLJ, but such hearing pertained to a separate claim, entitlement to service connection for a pilonidal cyst.  As the July 2012 hearing concerned a different issue than that adjudicated herein, determination by a single judge, the VLJ who conducted the February 2017 hearing, is appropriate.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disability; the Veteran did not submit a Notice of Disagreement and new and material evidence was not received within the relevant appeal period following the denial of service connection.   

2.  Evidence associated with the claims file since the September 2006 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a skin disability.


CONCLUSIONS OF LAW

1.  The September 2006 decision denying service connection for a skin disability is final.  38 U.S.C. § 7105(c) (2004, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006, 2017).

2.  As evidence pertinent to the claim of entitlement to service connection for a skin disability received since the September 2006 decision is new and material, the criteria for reopening the claim are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to establish service connection for a skin disability, which he asserts is etiologically related to his exposure to Agent Orange and/or to hot, humid, and dirty conditions while serving in the Republic of Vietnam.

In the September 2006 rating decision, the RO denied the Veteran's claim for service connection for a skin disability.  Within the one-year period following this decision, the Veteran did not submit a Notice of Disagreement, and new and material evidence was not received.  Therefore, the September 2006 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c) (2004, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006, 2017).

The bases of the RO's September 2006 denial were that the evidence did not demonstrate that skin conditions noted in the service treatment records where chronic and continued to the present and that the Veteran had not been shown to have a skin disability presumptively related to his in-service exposure to Agent Orange.

Since the final September 2006 denial, the Veteran's VA treatment records demonstrate that he has been treated for actinic keratosis and seborrheic keratosis during the present appeal period.  Additionally, at the February 2017 Board hearing, the Veteran's spouse testified that when she met the Veteran during service, she noticed that he had a red rash/red bumps mainly on his arms, back, hips, and legs, which looked like a bad case of acne, and that the Veteran will still sometimes have outbreaks that look like this.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claim for service connection for a skin disability is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disability is reopened.



REMAND

Additional development is found needed prior to adjudication of the underlying claim for entitlement to service connection for a skin disability, including as presumptively due to Agent Orange exposure.

The Veteran has not yet been afforded a VA examination in relation to this claim.  Although a Compensation and Pension Skin Diseases examination report is of record, that examination was in connection with the Veteran's separate claim of entitlement to service connection for pilonidal cysts.  Thus, discussion of the evidence of record appears to have been limited to that particular ailment.  In the case of McLendon v. Nicholson, the Court, held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  The Veteran's VA treatment records document that he has complained of and received treatment for skin lesions on his scalp and back during the relevant appeal period.  His service treatment records include a notations of rashes on his arms, and both the Veteran and his spouse have described a red and bumpy rash he experienced during service with recurrent outbreaks to the present.  Given this evidence, the Veteran should be scheduled for a VA examination to assess the nature and etiology of any skin disability present at any point during the relevant appeal period.

Review of the claims file further reveals that relevant private treatment records are not of record.  VA treatment records from mid-2017 note that the Veteran was seen previously by a Dr. Blodgett and Choice First Dermatology concerning skin lesions and biopsies.  The VA treatment records indicates that the community care records were received in August 2017 and were uploaded and viewable on VistA Imaging.  Documents viewable through VistA Imaging which have not been associated with the claims file are not accessible by the Board.  On remand, such records should be associated with the electronic claims file, and the Veteran should be asked to identify and provide authorization for VA to obtain any further relevant private treatment records that remain outstanding.

As the Board is remanding this issue for further development, steps should be taken to ensure updated VA treatment records are associated with the claims file.      

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records and associate them with the claims file.  Additionally, obtain a copy of the scanned reports from VistA Imaging or any other appropriate electronic records system concerning dermatological treatment with a Dr. Blodgett and Choice First, including records from a dermatology consultation appointment on May 23, 2017 and all records provided to VA in August 2017.  If such records cannot be associated with the claims file, take all necessary action to request appropriate authorization from the Veteran to obtain the records from the private care provider(s).  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.  

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his claim for entitlement to service connection for a skin disability which he wants VA to obtain on his behalf.  After securing any necessary written authorization from the Veteran, request the private records identified and associate them with the claims file.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing Parts 1 & 2 and associating all responsive records with the claims file, schedule the Veteran for an examination with a suitably qualified VA medical professional to assess the nature and etiology of any current skin disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following:

a.  Specify whether the Veteran has had chloracne or other acneform disease consistent with chloracne at any point during the appeal period (February 2010 to present).

If so, is it at least as likely as not (50 percent or greater probability) that the Veteran manifested such disease prior to December 1968?

b.  Regardless of the above, provide a diagnosis for any of the Veteran's skin disabilities present at any point during the relevant appeal period (February 2010 to present).

c.  For any skin disability identified in response to the above two questions, provide an opinion as to whether the disability at least as likely as not (50 percent probability or greater) arose during or was caused by the Veteran's period of active military service, to include his conceded exposure to Agent Orange and  the "wet, hot, sweaty, and dirty" conditions during his service in the Republic of Vietnam.  

The examiner is asked to consider and comment upon the Veteran and his spouse's testimony at the February 2017 Board hearing that upon returning from Vietnam, the Veteran had a red bumpy rash mainly on the back of his arms, as well as his back, hips and legs, that "looked like a bad case of acne" and continues to sometimes suffer an outbreak of such symptoms.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing the above, conduct any additional development deemed necessary in light of the expanded record then readjudicate the Veteran's claim for entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange in the Republic of Vietnam.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


